 Case 3:13-cv-04631-B-BH Document 81 Filed 10/23/20                  Page 1 of 1 PageID 838



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

SAMUEL WILLIAM MAINES,                           )
ID # 44442-177,                                  )
                Movant,                          )           No. 3:13-CV-4631-B-BH
vs.                                              )           No. 3:12-CR-151-B-1
                                                 )
UNITED STATES OF AMERICA,                        )
               Respondent.                       )

                                           JUDGMENT

         This action came on for consideration by the Court, and the issues having been duly

considered and a decision duly rendered,

         It is ORDERED, ADJUDGED and DECREED that:

1.       The Motion for Relief from Judgment Under Rule 60(b), received on September 9, 2020 (doc.

74), construed as successive Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. §

2255, is TRANSFERRED to the United States Court of Appeals for the Fifth Circuit under

Henderson v. Haro, 282 F.3d 862, 864 (5th Cir. 2002) and In re Epps, 127 F.3d 364, 365 (5th Cir.

1997).

2.       The Clerk shall transmit a true copy of this Judgment and the Order Accepting the Findings

and Recommendation of the United States Magistrate Judge to all parties.

         SIGNED this 23rd day of October , 2020.



                                              _________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE
